Title: To Thomas Jefferson from Benjamin Galloway, 14 March 1801
From: Galloway, Benjamin
To: Jefferson, Thomas


Hagerstown, Washington County, Maryland, 14 Mch. 1801. He recommends Colonel Nathaniel Rochester, a 20-year resident of Hagerstown, whose prudence, abilities, and public conduct “have secured to him, the good Opinion, of all Descriptions, of his Fellow Citizens, within the Sphere of his Movements.” For “substantial Reasons” Rochester did not enter public life, although he was encouraged to do so. At the last two congressional elections, “when Party Spirit agitated the public Mind,” he would have been elected “without Opposition; both Parties having declared that if he would consent to  serve, they would unanimously support his Election.” Rochester, who has a large young family and is advanced in age, visited “the Genesee” the previous summer and intends to move there. Galloway believes that Rochester would not move from Maryland if he received an appointment that would justify his staying. No person in the district “possesses the Confidence of all Descriptions of Persons, on so large a Scale, as he does.” He exhibits unquestionable integrity “combined with great Industry, Suavity of Manners, and Fortitude of Mind.” Rochester possesses the unrivaled confidence of his fellow Republican citizens “who have paid you in Advance.” They would be pleased if he were nominated for a government office. Galloway reiterates that he is not related to Rochester “by any Tie, save only, as a most worthy Man, and a good Republican.”
